DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 16, 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claim 13, the claimed “placing two shell parts together to form a channel…to enclose therewithin a further profile component” does not have support in the specification.  While the “further profile” (which is not the other half of a two shell part combination) component is supported, the use of two shell parts does not appear to have basis in the original specification.  As to claim 14, the claimed “wiring component” does not appear to have support in the specification.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Freeman (EP 02143751A2) in view of Andre (US 5,431,870).
As to claim 1, Freeman teaches a process for fabricating a structural assembly that could be used in connecting components to produce a node connection between two components.  The Freeman structural assembly meets the claimed profile component and connecting component as shown below in the annotated Fig. 3, except for the recited textile structure.  
The Freeman process comprises providing mold halves (80, 82) inherently having a cavity corresponding to the desired component profile with a connector.  Freeman teaches placing a first fiber reinforcement material for the profile component (Fig. 3, item 84) and a second fiber reinforcement material for the connecting component (Fig. 3, item 86) in touching/overlapping contact in the mold (at the corner), introducing flowable plastic into the mold to saturate the reinforcing material (claim 1, step (e.)), and hardening the plastic material (page 3, lines 27-29), thereby forming a single part having a profile component and connecting component in one production process in the mold.  Freeman further teaches inserting a further profile component (72) into the connecting component.

    PNG
    media_image1.png
    347
    572
    media_image1.png
    Greyscale

Freeman is silent to the “textile” reinforcing material.
Andre teaches a similar structural subassembly (Figures) where textile components (item 10, 5:52) are placed in a mold with a planar shell part (Fig. 1, item 18).  After the composite is formed, further profile components (24) are in inserted into the planar shell part (Fig. 3).
It would have been obvious to one of ordinary skill in the art before the time of filing to incorporate these features from Andre into Freeman because (a) Freeman teaches/suggests a fiber reinforcement material, and Andre provides a fiber reinforcement material within the scope of Freeman’s teaching/suggestion, and (b) Freeman provides an article for use in connecting to other components (72), and Andre provides a similar component having a trapezoid configuration which one would have recognized to be an obvious interchangeable substitute for the unknown cross section of Freeman.
As to claim 3, when the Andre textile components are used in the Freeman process, the textile products are mutually connected by the resin injected in Freeman (92).  As to claim 5, the Freeman system has a defined sprue structure (claim 5, also Fig. 3, item 92).  As to claims 6, 8, 9, and 10, Freeman teaches a mold with two halves (80, 82) which form a cavity in the closed condition as depicted in Fig. 3.  Freeman further teaches injecting resin (claim 1, step (e)), which is interpreted to meet the claimed infusion (claim 6), injection (claim 9), and resin transfer molding (claim 10).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Freeman (EP 02143751A2) in view of Andre (US 5,431,870), and further in view of Stiesdal (US 20120312469).  Freeman and Andre teach the subject matter of claim 6 above under 35 U.S.C. 103.
As to claim 7, Freeman teaches air vents (Fig. 1, item 48), but is silent to vacuum.  However, Stiesdal teaches that that a vacuum can be applied to extract air from a mold during resin injection ([0029]).  It would have been obvious to one of ordinary skill in the art to provide the Stiesdal vacuum vent improvement to the modified Freeman process because doing so would improve the rate of resin injection and reduce voids in the resulting article by removal of the air from the mold.

Response to Arguments
Applicant's arguments filed September 16, 2022 have been fully considered, but they are not persuasive.  
Applicant’s arguments on page 5 allege that the amendments resolve the new matter rejections in the previous action.  The Examiner searched the application for text matching what is claimed, but has not located the subject matter of claims 13 and 14 in the application as originally filed.  
Applicant’s arguments on pages 5-7 are on the grounds that Freeman and Andre do not teach (c) vacuum and saturating the multi-piece textile reinforcing material, and (d) a first textile and second textile which touch and overlap in the mold.  The Examiner respectfully disagrees.  Freeman does teach two parts which touch and overlap in the mold, as shown in Fig. 3.  While these pieces in Freeman are not disclosed as being a textile, Andre does (expressly) teach a textile at 5:52.  The Examiner maintains the view that when Andre’s textile is used in the Freeman process, all claimed features would result.  To the extent that Applicant’s arguments suggest all claimed features must come from a single reference, the Examiner respectfully disagrees.  The Examiner recognizes the similarity between the overall configuration of Freeman and Andre and maintains that one practicing the Freeman process would have found it obvious to use the Andre textile in that process.
The Examiner notes that claims 13 and 14 are rejected only under 35 U.S.C. 112(a).  Applicant is encouraged to point to the specification for any support that may exist for these claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/            Primary Examiner, Art Unit 1742